Case 1:20-cv-21838-RNS Document 8 Entered on FLSD Docket 05/05/2020 Page 1 of 1



                            United States District Court
                                      for the
                            Southern District of Florida

  AvMed, Inc., Plaintiff,                )
                                         )
  v.                                     )
                                           Civil Action No. 20-21838-Civ-Scola
                                         )
  Transaction Applications Group,        )
  Inc., Defendant.
       Order Requiring Response to Motion for Preliminary Injunction
        On May 1, 2020 the Plaintiff AvMed, Inc. (“AvMed”) filed suit against
 Transaction Applications Group, Inc. a/k/a NTT Data Services, LLC (“NTT”),
 alleging that NTT intends “to stop work” on its contract obligations unless AvMed
 pays NTT additional money. (See ECF No. 1.) On May 4, 2020, AvMed filed an
 expedited motion for preliminary injunction requesting that the Court enter an
 injunction by May 12, 2020 that requires NTT to continue working. (ECF No. 6
 at 20.) Although the Defendant has not yet been served and defense counsel has
 not yet appeared in the case, the motion’s certificate of service states that a copy
 was served on counsel for the Defendant via email. (Id. at 21.)
        Federal Rule of Civil Procedure 65 requires the Defendant to have received
 notice in order for the Court to issue a preliminary injunction, but it “does not
 require service of process” on the adverse party. Corrigan Dispatch Co. v. Casa
 Guzman, S.A., 569 F.2d 300, 302 (5th Cir. 1978). Nevertheless, the Court does
 not think it appropriate in this case to render an order on this motion for
 preliminary injunction before the Court has an opportunity to consider the
 Defendant’s response, and the Court cannot order the Defendant to respond
 until it has been served process.
        Therefore, the Court orders the Defendant to respond to the motion for
 preliminary injunction (ECF No. 6) seven days after being served process
 pursuant to Federal Rule of Civil Procedure 4. The Court will not issue an order
 until the Defendant has had an opportunity to respond.
       Done and ordered at Miami, Florida, on May 5, 2020.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
